DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 3 is objected to because “overtime” should be two words.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites “a position of the valve”.  Claim 1, line 8, also recites “a position of the valve.”  It is unclear if these are referring to the same position or not.  Additionally, claim 
Claims 3, 4, 8, and 14 recite method steps of using the apparatus.  It is unclear if the scope of the claims encompass the system that allows these steps or whether the actual steps must be performed (see MPEP 2173.05(p)(II)).
In claim 6, “the valve driver system” lacks clear antecedent basis in the claims.
Claim 10 recites, “newly learned behavior parameters are validated and stored in a non-volatile memory.”  It is unclear what these “newly learned behavior parameters” would encompass and also how they are validated.
Claim 14 recites, “rapid current jump”.  The term “rapid” is a relative term and the specification does not provide reasonably clear guidance as to the rate of current jump that would be considered “rapid”.
Claim 16 recites, “an unusual amount of consumption of current”.  The specification does not provide reasonably clear guidance as to what encompass “usual” or  “unusual” amounts of consumption of current.
Claim 17 recites, “higher than usual current consumption” in lines 3 and 5 and 6.  The specification does not provide reasonable clarity as to what would encompass usual current consumption.
Claim 19 recites, “an observation slot has a time window which is allowed detection of an abrupt raised current threshold, an event that is logged in as a transition successful and provides information about a whole process that is used for a relearning operation in controlling the valve.”  The term “abrupt” is a relative term and the specification does not provide reasonably clear guidance as to the rate of a raised current threshold that would be considered 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 13-15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Feng et alia (US Patent Application Publication 2019/0226601 A1 or alternatively WO 2018/000033 A1), hereinafter “Feng” in view of Prather et alia (US Patent Number 5,433,245), hereinafter “Prather”.
Note that the citations from Feng are from the US Publication, not from the WO document that has difference pagination.

Re claim 2, the modified Feng discloses the system of claim 1, further comprising: an analytics module connected to or as a part of the controller, and being connected to an output of the current sensor; and wherein the analytics module identifies a closing of the valve and an opening of the valve from the profile of current detected by the current sensor (see Fig. 2 and paragraphs [0046] to [0073] of Feng). 
Re claim 3, the modified Feng discloses the system of claim 2, wherein for initialization, a sensing of a closing and measurement of an operational mechanical distance overtime occurs during an additional opening phase of the valve (see Fig. 2 and paragraphs [0046] to [0073] of Feng). 

Re claim 5, the modified Feng discloses the system of claim 4, wherein the initial operation time is for adapting operational parameters of the driver (see Fig. 2 and paragraphs [0046] to [0073] of Feng). 
Re claim 6, Feng discloses a valve position driver apparatus comprising: a valve driver (motor M); a controller (104) having a power output for the valve driver.  Feng discloses a current sensor for detecting current of the power output (see paragraph [0047]]) but it is not clear if this can be considered separate from the controller.  Prather discloses a similar valve control system that has a current sensor (24) as a separate element from the controller for detecting current of the power output (see Fig. 6, near I5 and the associated text).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng to have a separate sensor connected to the controller for detecting current of the power output so that the controller detects closure and opening of a valve according to a magnitude of current provided to the valve driver system with a sensor that could be replaced, if necessary, without replacing the entire controller. 
Re claim 7, the modified Feng discloses the apparatus of claim 6, wherein the controller is effected with a learning process (see Fig. 2 and paragraphs [0046] to [0073] of Feng). 
Re claim 8, the modified Feng discloses the apparatus of claim 7, wherein: in a first phase, the driver detects a proof end position for a closed state; the controller causes the driver to 
Re claim 9, the modified Feng discloses the apparatus of claim 8, wherein by detection of an open position, a measured opening time is used as an initializer for opening and closing observer variables (see Fig. 2 and paragraphs [0046] to [0073] of Feng). 
Re claim 13, Feng discloses a valve control mechanism comprising: a valve driver (motor M); a controller (104) connected to the valve driver; the valve driver is connected to a valve and configured to open and close the valve.  Feng discloses a current meter for detecting current of the power output (see paragraph [0047]]) but it is not clear if this can be considered separate from the controller in line between the controller and the valve driver.  Prather discloses a similar valve control system that has a current meter (24) as a separate element from the controller that has an output indicating current magnitude (see Fig. 6, near I5 and the associated text).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng to have a separate current meter connected to the controller connected in-line between the controller and the valve driver wherein a current profile of the current magnitude of current used to power the valve driver indicates openness and closure of the valve, or a physical condition of the valve, wherein the current meter could be replaced, if necessary, without replacing the entire controller. 
Re claim 14, the modified Feng discloses the mechanism of claim 13, wherein: detecting a closing transition of the valve according to the current profile includes recognition of a rapid 
Re claim 15, the modified Feng discloses the mechanism of claim 14, wherein a start slot is when a motor of the valve driver starts driving the valve, while the current profile is monitored (see Fig. 2 and paragraphs [0046] to [0073] of Feng). 

Allowable Subject Matter
Claims 10-12 and 16-20 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (dependent on the nature of the amendment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/ERIC KEASEL/Primary Examiner, Art Unit 3753